208 U.S. 316 (1908)
CLEVELAND TERMINAL AND VALLEY RAILROAD COMPANY
v.
CLEVELAND STEAMSHIP COMPANY.
No. 84.
Supreme Court of United States.
Argued December 17, 18, 1907.
Decided February 24, 1908.
APPEAL FROM THE DISTRICT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF OHIO.
*318 Mr. Roger M. Lee, with whom Mr. Virgil Kline was on the brief, for appellants.
Mr. Harvey D. Goulder and Mr. Frank S. Masten, with whom Mr. S.H. Holding was on the brief, for appellee.
*319 MR. CHIEF JUSTICE FULLER, after making the foregoing statement, delivered the opinion of the court.
The certificate below included the libel in full and certified four questions; but we are not called upon to answer them seriatim, and must determine the case on our conclusion as to whether the record discloses a maritime tort justifying the exercise of admiralty jurisdiction.
In The Plymouth, 3 Wall. 20, Mr. Justice Nelson, delivering the opinion of the court, said that the true meaning of the rule of locality in cases of maritime torts was that the wrong must have been committed wholly on navigable waters, or, at least, the substance and consummation of the same must have taken place upon those waters to be within the admiralty jurisdiction. A substantial cause of action arising out of the wrong must be complete within the locality on which the jurisdiction depended. Ex parte Phenix Insurance Company, 118 U.S. 610.
In Johnson v. Chicago & Pacific Elevated Company, 119 U.S. 388, the jib-boom of a vessel towed by a steam tug in the Chicago River, at Chicago, struck a building on land through the negligence of the tug and caused damage to it, and it was held that the cause of action was not a maritime tort of which the admiralty court of the United States would have jurisdiction. And Mr. Justice Blatchford said (p. 397): "Under the decisions of this court in The Plymouth, 3 Wall. 20, and in Ex parte Phenix Insurance Company, 118 U.S. 610, at the *320 present term, it must be held that the cause of action in this case was not a maritime tort of which a District Court of the United States, as a court of admiralty, would have jurisdiction; and that the remedy belonged wholly to a court of common law; the substance and consummation of the wrong having taken place on land, and not on navigable water, and the cause of action not having been complete on such waters."
It is unnecessary to cite the numerous cases to the same effect to be found in the books. The rule stated has been accepted generally by bench and bar, and has never been overruled, though counsel express the hope that it may be because of our decision in The Blackheath, 195 U.S. 361. In that case Mr. Justice Brown, in concurring, announced the view that the effect of the decision was to overrule what had previously been laid down in the cases we have cited. But the court held that the opinion was not opposed to the prior adjudications, and, without entering into the elements of distinction between that case and The Plymouth, said (p. 367): "It is enough to say that we now are dealing with an injury to a Government aid to navigation from ancient times subject to the admiralty, a beacon emerging from the water, injured by the motion of the vessel, by a continuous act beginning and consummated upon navigable water, and giving character to the effects upon a point which is only technically land, through a connection at the bottom of the sea."
The case was a libel in rem against a British vessel for the destruction of a beacon, number 7, Mobile ship channel lights, caused by the alleged negligent running into the beacon by the vessel. The beacon stood fifteen or twenty feet from the channel of Mobile River, or bay, in water twelve or fifteen feet deep, and was built on piles driven firmly into the bottom. The damage was to property located in navigable waters, solely an aid to navigation and maritime in nature, and having no other purpose or function.
In the present case damage to shore dock, and to bridge, protection piling and pier, by a vessel being forced against *321 each of them by the vessel proceeded against, as well as damage to shore dock, abutment, protection piling, pier and dock foundation by a wash said to be due to the increased current arising from partial damming of the stream by the three vessels, brought into such position by the alleged fault of the vessel proceeded against, was sought to be recovered. But the bridges, shore docks, protection piling, piers, etc., pertained to the land. They were structures connected with the shore and immediately concerned commerce upon land. None of these structures were aids to navigation in the maritime sense, but extensions of the shore and aids to commerce on land as such.
The proposition contended for is that the jurisdiction of the admiralty court should be extended to "any claim for damages by any ship," according to the English statute; but we are not inclined to disturb the rule that has been settled for so many years because of some supposed convenience.
Unless we do that, this decree must be affirmed and
It is so ordered.